Title: To Thomas Jefferson from Arthur Campbell, 28 March 1781
From: Campbell, Arthur
To: Jefferson, Thomas



Sir
Washington March 28th. 1781

Since my last, about 150 Voluntiers from the Wattago have penetrated the Cherokee middle Settlements, destroyed three principal  Towns with some scattering Villages, killed upwards of twenty Indians, and brought off fifteen Prisoners, mostly Children. Another Body of Men are now about seting out from this, and Sullivan County to endeavour to drive the enemy from their haunts in the Cumberland Mountains South of the Gap. If this party is as fortunate in their attempt, as the former, I trust our South-Western Frontier and the Kentuckey Path will be less infested the remaining part of the year than they have been for sometime past.
General Greene has appointed Commissioners to open a Treaty with the Cherokees, and Chichacas, and conclude a Peace under certain limitations, a desirable event I confess, but which in my opinion will be best obtained, by terrifying the perfidious Tribe well in the first place, which it is to be hoped will be soon effected, by General Pickens and Colo. E. Clarkes movments in the South, together with what we are doing on this Side. In the mean time, a Flag is dispatched to Okana-Stote to his new residence in the Mountains; proposing a Conference on the Subject of exchanging Prisoners, and by the same oppertunity private Messages are sent to some well affected persons, and a Belt to the Chichacas. I am your Excellencies very Humble Servant,

Arthur Campbell

